The plaintiff has proffered a non-frivolous theory that Owners Resource Group is a debt collector itself and she need not await an ultimate determination about whether it is before seeking discovery of its net worth.3
Conclusion
The plaintiff's motion (Dkt. 96) to compel the defendants' net worths is GRANTED IN PART AND DENIED IN PART as provided in this order.
So ORDERED.

This conclusion is, of course, subject to the court's threshold determination that at this point, no request has been served on Owners Resource Group. The court expresses no view whether such a request would be appropriate under the case management schedule.